690 S.E.2d 278 (2010)
SOUTHEASTERN ACOUSTICAL CEILINGS, INC. d/b/a Southeastern Interiors
v.
ELDER CONSTRUCTION & ASSOCIATES, INC. and St. Barbara Greek Orthodox Church.
No. 30P10.
Supreme Court of North Carolina.
January 19, 2010.
Brian J. Schoolman, Raleigh, for Southeastern Acoustical Ceilings, Inc.
*279 Joseph W. Marion, Registered Agent, Durham, for St. Barbara Greek Orthodox Church.
Matthew G.T. Martin, Raleigh, for Elder Construction & Associates, Inc.

AMENDED ORDER
Upon consideration of the petition filed by Plaintiffs on the 15th of January 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th of January 2010."
MARTIN, J., recused.